DETAILED ACTION
	This office action is in response to the communication filed on December 14, 2020 and March 24, 2021. Claims 21-38 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/21 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the proximity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 21 and 30 recite a historian system/server receiving and storing data values and location information of process units and making determinations based on the location information.
The limitations of receiving and storing data values and location information and making determinations based on the location information, as recited in claims 21 and 30 are processes that, under their broadest reasonable interpretation, covers steps that can be performed in the mind of a person, but for recitation of generic computer components. That is, other than reciting “one or more computers comprising one or more processors and one or more non-transitory computer readable media including instructions executable by the one or more computers” and “remote device” in claims 21 and 30, nothing in the claim elements preclude the steps from practically being a mental process, which falls within the “mental processes” grouping of abstract ideas.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “providing search results in response to a search term and filtering the search results with a refiner” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Accordingly, the additional generic computer element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea and are not patent eligible.
Dependent claims 22-29 and 31-38 are also directed to abstract ideas without significantly more. The limitations of claims 22-29 and 31-38, under their broadest reasonable interpretation, covers steps that can be performed in the mind of a person, but for recitation of generic computer components, and therefore falls within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (US Pub 2004/0186603) in view of Christensen (US Pub 2016/0216706) in view of Lahcanski (US Pub 2012/0110031).

With respect to claim 21, Sanford discloses a geolocation-based data transfer system (Sanford: Paragraph 13 – transmitting data for analysis, here Sanford does not explicitly disclose geo-location based, but the Christensen reference discloses the feature, as discussed below) comprising:
a historian system (Sanford: Paragraphs 13, 33, and 48 – a historian system supports collection, storage, and retrieval of process data and alarms, works in concert with server, collects real-time process data from any process, system, device, and/or system resource, historical data of industrial process stored in historian database),
a communication network (Sanford: Paragraphs 17 and 33 – monitoring performance of an industrial process includes a service portal for collecting, transmitting, and analyzing parameter data from process field devices, service portal includes a network connection that connects to communications network), and
one or more computers comprising one or more processors and one or more non- transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed configure the one or more computers (Sanford: Paragraphs 40 and 41 - workstation includes one or more processors, memory, and storage medium storing instructions) to:
by the one or more processors, configure the historian system to store data values and geolocation metadata received from each of a plurality of process units via the communication network (Sanford: Paragraphs 13 and 17 – monitoring parameters of field devices associated with production process, monitoring device can gather parameter data and transmit and process the data for analysis, collect, identify, sort, and store process parameter data; Paragraphs 16, 33, and 121 – collect physical parameters of field devices of production processes, provide real-time indications of performance of plant operations with respect to current state of process, database records parameters of the industrial process; here Sanford does not explicitly disclose geolocation metadata, but the Christensen reference discloses the feature, as discussed below), and
by the one or more processors, determine if any of the plurality of process units are located within a pre-determined distance from a remote user device (Sanford: Paragraphs 13 and 17 – monitoring parameters of field devices associated with production process, monitoring device can gather parameter data and transmit and process the data for analysis, collect, identify, sort, and store process parameter data; here Sanford does not explicitly disclose determining if any of the plurality of process units are located within a pre-determined distance from a remote user device, but the Christensen and Lahcanski reference discloses the feature, as discussed below).
Sanford discloses storing data values received from plurality of process units, however, Sanford does not explicitly disclose:
a geolocation based data transfer system, storing geolocation metadata;
The Christensen reference discloses a geolocation based data transfer system and storing geolocation metadata (Christensen: Paragraphs 3 and 4 – view state information of process in process plant; Paragraphs 52, 53, and 76 – operating a handheld device disposed at a proximity to target process element to monitor process elements, metadata corresponding to process element comprising physical location; Paragraphs 30, 76, and 82 – obtaining geo-spatial location or relative physical location of target process elements or devices by a user operating a handheld device which is in a physical proximity to the process elements, obtaining location information by a wireless link).
Therefore, it would have been obvious to a person or ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Sanford and Christensen, to have combined Sanford and Christensen. The motivation to combine Sanford and Christensen would be determine process data alignment in process plants based on identification information from devices (Christensen: Paragraph 10).
Christensen discloses a handheld or mobile device determining location information of a plurality of process units when within a physical proximity from the process plant units, however, Sanford and Christensen do not explicitly disclose:
determine if located within a pre-determined distance from a remote user device.
The Lahcanski reference discloses determine if any of a plurality of units are located within a pre-determined distance from a remote user device (Lahcanski: Paragraphs 10-12 and 28 – provide notifications when user approaches hotspot, provide proximity and directional information to users describing nearby hotspots, receiving location data and user data from communication device, storing data with location data and user data, determine vicinity of a hotspot location based on location data from the portable communication device, notify user that they are within the vicinity of a hotspot location, transmit data to the user when they are in the vicinity, store metadata associated with files including geographic location metadata representative of location such as latitude and longitude data and/or street address; here since a user is notified when they are in a vicinity of a hotspot data transfer, the hotspot is located within a pre-determined distance required for connectivity from the user’s remote device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Sanford, Christensen, and Lahcanski, to have combined Sanford, Christensen, and Lahcanski. The motivation to combine Sanford, Christensen, and Lahcanski would be to provide notifications and information to a user mobile device when it approaches a proximity of a hotspot location (Lahcanski: Paragraphs 8 and 10).

With respect to claim 22, Sanford in view of Christensen and in further view of Lahcanski discloses the geolocation-based data transfer system of claim 21,
the one or more non-transitory computer readable media including further instructions stored thereon that when executed configure the one or more computers (Sanford: Paragraphs 40 and 41) to:
generate state indicia (Sanford: Paragraphs 13 and 17 – monitoring parameters of field devices associated with production process, monitoring device can gather parameter data and transmit and process the data for analysis, collect, identify, sort, and store process parameter data; Paragraphs 16, 33, and 121 – collect physical parameters of field devices of production processes, provide real-time indications of performance of plant operations with respect to current state of process, database records parameters of the industrial process);
wherein the state indicia comprises at least one state indicator that comprises a report that includes a representation of the data values received from each of the plurality of process units via the communication network (Sanford: Paragraphs 27 and 28 – monitoring and reporting stations collet and identify information and provides advance warnings and analysis reports; Paragraphs 33, 56, and 121 – reporting alarm state providing real-time indications of performance with respect to current state of process means; Paragraphs 82 and 129 – generate performance report); and
wherein the geolocation metadata represents a geolocation of the process unit (Christensen: Paragraphs 3 and 4 – view state information of process in process plant; Paragraphs 52, 53, and 76 – operating a handheld device disposed at a proximity to target process element to monitor process elements, metadata corresponding to process element comprising physical location; Paragraphs 30, 76, and 82 – obtaining geo-spatial location or relative physical location of target process elements or devices by a user operating a handheld device which is in a physical proximity to the process elements, obtaining location information by a wireless link).

With respect to claim 23, Sanford in view of Christensen and in further view of Lahcanski discloses the geolocation-based data transfer system of claim 22,
wherein the remote user device is configured to transmit a current location to the system (Lahcanski: Paragraphs 10-12 and 28 – provide notifications when user approaches hotspot, provide proximity and directional information to users describing nearby hotspots, receiving location data and user data from communication device, storing data with location data and user data, determine vicinity of a hotspot location based on location data from the portable communication device, notify user that they are within the vicinity, transmit data, store metadata associated with files including geographic location metadata representative of location such as latitude and longitude data and/or street address).

With respect to claim 24, Sanford in view of Christensen and in further view of Lahcanski discloses the geolocation-based data transfer system of claim 23,
wherein the remote device is configured to enable a user to access the state indicia (Sanford: Paragraphs 27 and 28 – monitoring and reporting stations collet and identify information and provides advance warnings and analysis reports; Paragraphs 33, 56, and 121 – reporting alarm state providing real-time indications of performance with respect to current state of process means; Paragraphs 82 and 129 – generate performance report).

With respect to claim 25, Sanford in view of Christensen and in further view of Lahcanski discloses the geolocation-based data transfer system of claim 24,
wherein the state indicia comprises a location attribute that corresponds to the geolocation metadata (Christensen: Paragraphs 3 and 4 – view state information of process in process plant; Paragraphs 52, 53, and 76 – operating a handheld device disposed at a proximity to target process element to monitor process elements, metadata corresponding to process element comprising physical location).

With respect to claim 26, Sanford in view of Christensen and in further view of Lahcanski discloses the geolocation-based data transfer system of claim 25,
the one or more non-transitory computer readable media including instructions stored thereon that when executed configure the one or more computers (Sanford: Paragraphs 40 and 41) to:
by the one or more processors, transmit the state indicia to the remote user device via the communication network when the current location transmitted by remote user device matches the location attribute corresponding to the geolocation metadata (Christensen: Paragraphs 3 and 4 – view state information of process in process plant; Paragraphs 52, 53, and 76 – operating a handheld device disposed at a proximity to target process element to monitor process elements, metadata corresponding to process element comprising physical location; Lahcanski: Paragraphs 10-12 and 28 – provide notifications when user approaches hotspot, provide proximity and directional information to users describing nearby hotspots, provide previous data captured at the hotspot, receiving location data and user data from communication device, storing data with location data and user data, determine vicinity of a hotspot location based on location data from the portable communication device, notify user that they are within the vicinity, transmit data, store metadata associated with files including geographic location metadata representative of location such as latitude and longitude data and/or street address; Paragraphs 29 and 53 – querying database for information at a current hotspot location).

With respect to claim 27, Sanford in view of Christensen and in further view of Lahcanski discloses the geolocation-based data transfer system of claim 22,
the one or more non-transitory computer readable media including instructions stored thereon that when executed configure the one or more computers (Sanford: Paragraphs 40 and 41) to:
by the one or more processors, receive a query from the remote user device via the communication network (Lahcanski: Paragraphs 10-12 and 28 – provide notifications when user approaches hotspot, provide proximity and directional information to users describing nearby hotspots, provide previous data captured at the hotspot, receiving location data and user data from communication device, storing data with location data and user data, determine vicinity of a hotspot location based on location data from the portable communication device, notify user that they are within the vicinity, transmit data, store metadata associated with files including geographic location metadata representative of location such as latitude and longitude data and/or street address; Paragraphs 29 and 53 – querying database for information at a current hotspot location).

With respect to claim 28, Sanford in view of Christensen and in further view of Lahcanski discloses the geolocation-based data transfer system of claim 27,
wherein query includes a current location of the remote user device (Lahcanski: Paragraphs 10-12 and 28 – provide notifications when user approaches hotspot, provide proximity and directional information to users describing nearby hotspots, provide previous data captured at the hotspot, receiving location data and user data from communication device, storing data with location data and user data, determine vicinity of a hotspot location based on location data from the portable communication device, notify user that they are within the vicinity, transmit data, store metadata associated with files including geographic location metadata representative of location such as latitude and longitude data and/or street address; Paragraphs 29 and 53 – querying database for information at a current hotspot location).

With respect to claim 29, Sanford in view of Christensen and in further view of Lahcanski discloses the geolocation-based data transfer system of claim 23,
the one or more non-transitory computer readable media including instructions stored thereon that when executed configure the one or more computers (Sanford: Paragraphs 40 and 41) to:
by the one or more processors, use the geological metadata to determine if the state indicia has location data that matches the location of the query (Lahcanski: Paragraphs 10-12 and 28 – provide notifications when user approaches hotspot, provide proximity and directional information to users describing nearby hotspots, provide previous data captured at the hotspot, receiving location data and user data from communication device, storing data with location data and user data, determine vicinity of a hotspot location based on location data from the portable communication device, notify user that they are within the vicinity, transmit data, store metadata associated with files including geographic location metadata representative of location such as latitude and longitude data and/or street address; Paragraphs 29 and 53 – querying database for information at a current hotspot location).

With respect to claim 30, Sanford discloses a system for transferring data based on the proximity of a remote user device to a process device (Sanford: Paragraph 13 – transmitting data for analysis, here Sanford does not explicitly disclose transferring based on the proximity, but the Christensen reference discloses the feature, as discussed below) comprising:
a historian data server (Sanford: Paragraphs 13, 33, and 48 – a historian system supports collection, storage, and retrieval of process data and alarms, works in concert with server, collects real-time process data from any process, system, device, and/or system resource, historical data of industrial process stored in historian database Paragraphs 32 and 37 – service portal connected to control devices through a network which includes servers),
a state indicia server (Sanford: Paragraphs 13, 33, and 48 – a historian system supports collection, storage, and retrieval of process data and alarms, works in concert with server, collects real-time process data from any process, system, device, and/or system resource, historical data of industrial process stored in historian database Paragraphs 32 and 37 – service portal connected to control devices through a network which includes servers; Paragraphs 16, 33, and 121 – collect physical parameters of field devices of production processes, provide real-time indications of performance of plant operations with respect to current state of process, database records parameters of the industrial process),
a communication network (Sanford: Paragraphs 17 and 33 – monitoring performance of an industrial process includes a service portal for collecting, transmitting, and analyzing parameter data from process field devices, service portal includes a network connection that connects to communications network), and
one or more computers comprising one or more processors and one or more non- transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed configure the one or more computers (Sanford: Paragraphs 40 and 41 - workstation includes one or more processors, memory, and storage medium storing instructions) to:
by the one or more processors, configure the historian data server to store data values and geolocation metadata received from each of a plurality of process units via the communication network, the geolocation metadata representing a process unit geolocation (Sanford: Paragraphs 17 and 33 – monitoring performance of an industrial process includes a service portal for collecting, transmitting, and analyzing parameter data from process field devices, service portal includes a network connection that connects to communications network),
by the one or more processors, configure the engine to generate state indicia that comprises one or more state indicators that comprise: a report that includes a representation of the data values, and a location attribute that corresponds to the process unit geolocation (Sanford: Paragraphs 27 and 28 – monitoring and reporting stations collet and identify information and provides advance warnings and analysis reports; Paragraphs 33, 56, and 121 – reporting alarm state providing real-time indications of performance with respect to current state of process means; Paragraphs 82 and 129 – generate performance report);
 by the one or more processors, configure the state indicia server to store the state indicia generated by the engine (Sanford: Paragraph 13 – optimize industrial production by providing an onsite production process parameter monitoring device to a client for monitoring parameters of field devices associated with production process, monitoring device can gather parameter data and transmit and process the data offsite for analysis, creating a data historian for the parameters; Paragraph 17 – collect, identify, sort, and store parameter data; Paragraph 25 – continuous industrial processes are implemented by various field devices that are automated; Paragraph 33 – stored historic data in historian database; Paragraph 37 – service portal connected to control devices through a network which includes servers),
by the one or more processors, configure the state indicia server to receive a current location of a remote user device (Sanford: Paragraphs 13 and 17 – transmitting gathered data to remote monitoring device for analysis; Paragraph 121 – providing real-time indications of performance and plant operations with respect to current state of process means; here Sanford does not explicitly disclose receive a current location of a remote user device, but the Christensen and/or Lahcanski references disclose the features, as discussed below), and
by the one or more processors, configure the state indicia server to transmit the state indicia to the remote user device via the communication network when the current location of the remote user device matches the location attribute of the state indicia (Sanford: Paragraphs 13 and 17 – transmitting gathered data to remote monitoring device for analysis; here Sanford does not explicitly disclose transmit when the current location of the remote user device matches the location attribute of the state indicia, but the Christensen and Lahcanski references disclose the features, as discussed below).
Sanford discloses storing data values received from each of a plurality of process units, however, Sanford does not explicitly disclose:
transferring data based on the proximity of a remote user device to a process device
an engine,
store geolocation metadata, the geolocation metadata representing a process unit geolocation,
state indicators that comprise: a location attribute that corresponds to the process unit geolocation;
The Christensen reference discloses transferring data based on the proximity of a remote user device to a process device, an engine, storing geolocation metadata, the geolocation metadata representing a process unit geolocation, and state indicators that comprise: a location attribute that corresponds to a process unit geolocation (Christensen: Paragraphs 3 and 4 – view state information of process in process plant; Paragraphs 52, 53, and 76 – operating a handheld device disposed at a proximity to target process element to monitor process elements, metadata corresponding to process element comprising physical location; Paragraph 67 – one or more engines).
Therefore, it would have been obvious to a person or ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Sanford and Christensen, to have combined Sanford and Christensen. The motivation to combine Sanford and Christensen would be determine process data alignment in process plants based on identification information from devices (Christensen: Paragraph 10).
Sanford discloses receiving current state indicia and Christensen discloses a handheld or mobile device determining location information of a plurality of process units when within a physical proximity from the process plant units, however, Sanford and Christensen do not explicitly disclose:
receive a current location of a remote user device
transmit to the remote user device when the current location of the remote user device matches the location attribute.
The Lahcanski reference discloses receive a current location of a remote user device and transmit to the remote user device when the current location of the remote user device matches a location attribute (Lahcanski: Paragraphs 10-12 and 28 – provide notifications when user approaches hotspot, provide proximity and directional information to users describing nearby hotspots, provide previous data captured at the hotspot, receiving location data and user data from communication device, storing data with location data and user data, determine vicinity of a hotspot location based on location data from the portable communication device, notify user that they are within the vicinity, transmit data, store metadata associated with files including geographic location metadata representative of location such as latitude and longitude data and/or street address).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Sanford, Christensen, and Lahcanski, to have combined Sanford, Christensen, and Lahcanski. The motivation to combine Sanford, Christensen, and Lahcanski would be to provide notifications and information to a user mobile device when they approach a proximity of a hotspot (Lahcanski: Paragraphs 8 and 10).

With respect to claim 31, Sanford in view of Christensen and in further view of Lahcanski discloses the system of claim 30,
wherein the state indicia server is configured to determine which of the one or more state indicators have a location attribute that is a match to the current location of the remote user device (Sanford: Paragraphs 27 and 28 – monitoring and reporting stations collet and identify information and provides advance warnings and analysis reports; Paragraphs 33, 56, and 121 – reporting alarm state providing real-time indications of performance with respect to current state of process means; Paragraphs 82 and 129 – generate performance report; Lahcanski: Paragraphs 10-12 and 28 – provide notifications when user approaches hotspot, provide proximity and directional information to users describing nearby hotspots, provide previous data captured at the hotspot, receiving location data and user data from communication device, storing data with location data and user data, determine vicinity of a hotspot location based on location data from the portable communication device, notify user that they are within the vicinity, transmit data, store metadata associated with files including geographic location metadata representative of location such as latitude and longitude data and/or street address).

With respect to claim 32, Sanford in view of Christensen and in further view of Lahcanski discloses the system of claim 31,
wherein the match includes a radial distance from the process unit geolocation (Lahcanski: Paragraphs 10-12 and 28 – provide notifications when user approaches hotspot, provide proximity and directional information to users describing nearby hotspots, provide previous data captured at the hotspot, receiving location data and user data from communication device, storing data with location data and user data, determine vicinity of a hotspot location based on location data from the portable communication device, notify user that they are within the vicinity, transmit data, store metadata associated with files including geographic location metadata representative of location such as latitude and longitude data and/or street address).

With respect to claim 33, Sanford in view of Christensen and in further view of Lahcanski discloses the system of claim 30,
wherein the system is configured to filter the state indicia based on the location attribute and a spatial proximity parameter relative to the current location of the remote user device (Sanford: Paragraphs 27 and 28 – monitoring and reporting stations collet and identify information and provides advance warnings and analysis reports; Paragraphs 33, 56, and 121 – reporting alarm state providing real-time indications of performance with respect to current state of process means; Paragraphs 82 and 129 – generate performance report; Lahcanski: Paragraphs 10-12 and 28 – provide notifications when user approaches hotspot, provide proximity and directional information to users describing nearby hotspots, provide previous data captured at the hotspot, receiving location data and user data from communication device, storing data with location data and user data, determine vicinity of a hotspot location based on location data from the portable communication device, notify user that they are within the vicinity, transmit data, store metadata associated with files including geographic location metadata representative of location such as latitude and longitude data and/or street address).

With respect to claim 34, Sanford in view of Christensen and in further view of Lahcanski discloses the system of claim 30,
the one or more non-transitory computer readable media including further instructions stored thereon that when executed configure the one or more computers (Sanford: paragraphs 40 and 41) to:
by the one or more processors, configure the state indicia server to store an alert configuration received from the remote user device (Sanford: Paragraphs 27 and 28 – monitoring and reporting stations collet and identify information and provides advance warnings and analysis reports; Paragraphs 33, 56, and 121 – reporting alarm state providing real-time indications of performance with respect to current state of process means; Paragraphs 82 and 129 – generate performance report).

With respect to claim 35, Sanford in view of Christensen and in further view of Lahcanski discloses the system of claim 34,
wherein the alert configuration includes an alert parameter that includes instructions to send an alert when the remote device is within a predetermined distance of at least one of the plurality of process units (Sanford: Paragraphs 27 and 28 – monitoring and reporting stations collet and identify information and provides advance warnings and analysis reports; Paragraphs 33, 56, and 121 – reporting alarm state providing real-time indications of performance with respect to current state of process means; Paragraphs 82 and 129 – generate performance report; Lahcanski: Paragraphs 10-12 and 28 – provide notifications when user approaches hotspot, provide proximity and directional information to users describing nearby hotspots, provide previous data captured at the hotspot, receiving location data and user data from communication device, storing data with location data and user data, determine vicinity of a hotspot location based on location data from the portable communication device, notify user that they are within the vicinity, transmit data, store metadata associated with files including geographic location metadata representative of location such as latitude and longitude data and/or street address).

With respect to claim 36, Sanford in view of Christensen and in further view of Lahcanski discloses the system of claim 35,
wherein the state indicia server is configured to check if any of the one or more state indicators include a first location attribute within the predetermined distance (Lahcanski: Paragraphs 10-12 and 28 – provide notifications when user approaches hotspot, provide proximity and directional information to users describing nearby hotspots, provide previous data captured at the hotspot, receiving location data and user data from communication device, storing data with location data and user data, determine vicinity of a hotspot location based on location data from the portable communication device, notify user that they are within the vicinity, transmit data, store metadata associated with files including geographic location metadata representative of location such as latitude and longitude data and/or street address).

With respect to claim 37, Sanford in view of Christensen and in further view of Lahcanski discloses the geolocation-based data transfer system of claim 36,
the one or more non-transitory computer readable media including further instructions stored thereon that when executed configure the one or more computers (Sanford: Paragraphs 40 and 41) to:
by the one or more processors, configure the state indicia server to transmit an alert notification to the remote user device when the first location attribute is within the predetermined distance (Sanford: Paragraphs 27 and 28 – monitoring and reporting stations collet and identify information and provides advance warnings and analysis reports; Paragraphs 33, 56, and 121 – reporting alarm state providing real-time indications of performance with respect to current state of process means; Paragraphs 82 and 129 – generate performance report; Lahcanski: Paragraphs 10-12 and 28 – provide notifications when user approaches hotspot, provide proximity and directional information to users describing nearby hotspots, provide previous data captured at the hotspot, receiving location data and user data from communication device, storing data with location data and user data, determine vicinity of a hotspot location based on location data from the portable communication device, notify user that they are within the vicinity, transmit data, store metadata associated with files including geographic location metadata representative of location such as latitude and longitude data and/or street address).

With respect to claim 38, Sanford in view of Christensen and in further view of Lahcanski discloses the geolocation-based data transfer system of claim 37,
the one or more non-transitory computer readable media including further instructions stored thereon that when executed configure the one or more computers (Sanford: Paragraphs 40 and 41) to:
by the one or more processors, display a map on the remote user device with the alert notification displayed relative to one of the remote device current location and the process unit geolocation (Sanford: Paragraphs 28 and 54 – identifying field devices, generating a map file; Christensen: Paragraphs 2 and 10 - determining alignment of process elements based on stored data of field devices to generate a process alignment map of the process; Lahcanski: Paragraphs 10-12 and 55 – hotspots identified on maps, display coordinate data and map).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
December 17, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164